Case 1:18-cv-24931-DPG Document 10 Entered on FLSD Docket 01/28/2019 Page 1 of 14



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO: 1:18-CV-24931- DPG

  KATIUSKA VELEZ, individually, and as parent
  and guardian for BRANDON VELEZ,

         Plaintiffs,

  v.

  CORAL GATE WEST CONDOMINIUM
  ASSOCIATION, INC.

        Defendants
  _____________________________/

                       RESPONSE TO DEFENDANT’S MOTION TO DISMISS

         COMES NOW, Plaintiff, KATIUSKA VELEZ, individually, and as parent and guardian

  for BRANDON VELEZ, by and through her undersigned counsel, and responds to the Motion to

  Dismiss [DE- 9] filed by Defendant, CORAL GATE WEST CONDOMINIUM ASSOCIATION,

  INC., and states as follows:

         I.      Introduction and Facts

         Brandon Velez and his mother, Katiuska Velez lived in an apartment at Coral Gate West

  Condominium. Brandon Velez is currently a 23 year old man with an intellectual disability, autism,

  and a bi-polar disorder, and is under a full, plenary guardianship in which his mother is Brandon

  Velez’ guardian. DE 1, ¶3, 4. When Ms. Velez and her son moved into Coral Gate West in 2014,

  Ms. Velez asked for an accommodation for a parking space for her mother to watch Brandon Velez

  while Ms. Velez was at work. DE 1, ¶ 9.

         Throughout, the Velez’ tenancy at Coral Gate West, the property manager would direct

  Katiuska Velez that Brandon was not allowed to be by the hallways or to stand by the elevators
Case 1:18-cv-24931-DPG Document 10 Entered on FLSD Docket 01/28/2019 Page 2 of 14
                                                   VELEZ v. CORAL GATE WEST CONDO. ASSN.
                                                          RESPONSE TO MOTION TO DISMISS
                                                                              Page 2 of 14

  because, according to the property manager, people thought that Brandon Velez looked weird and

  that he may scare people. DE 1, ¶ 16. Because of Brandon Velez’ disability, the property manager

  did not like Brandon Velez unaccompanied in the building and wandering through the halls.

  Pursuant to Defendant’s property manager’s request, Katiuska Velez placed a padlock on their

  front door because a deadbolt could not be placed on the door. DE 1 ¶ 10.

         From the one year leasehold from July 2015 to July 2016, Brandon Velez had three

  incidents because of his disability, one involved going into an open apartment of a resident as he

  thought it was a friend, the other involved when a water fountain that became detached from a

  wall, and the third incident involved a broken window in the laundry room which occurred in April

  2016. DE 1, ¶ 12-14. Katiuska Velez was not given a notice to cure, notice of non-renewal, and

  her lease was renewed in July 2016 for another year. DE 1, ¶ 15.

         On December 19, 2016 at 2:10 A.M., Brandon Velez locked himself in the public laundry

  room and masturbated in front of a washing machine and was filmed by the security camera. DE

  1, ¶ 17. The very next day, the property manager advised Katiuska Velez that because of what

  Brandon did, they would need to leave the building. DE 1, ¶ 22-23. A few hours later, the owner

  of Ms. Velez’ condominium unit was advised that the Velez family must leave within 30 days.

  DE 1, ¶ 24.    The Formal Notice of termination of tenancy only mentioned the masturbation

  incident, and did not mention any of the prior incidents during the last leasehold:

          This is a formal notification that your tenant Katiuska Velez was in violation of
          the rules & regulations where she lives. Her son took apart a piece of one of the
          washing machines from building 7000 first floor and also practiced inappropriate
          behavior while in the laundry room. For this violation we are requesting that
          tenants vacate the property within 30 days from the date of this letter.

  DE 1, ¶ 33.




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:18-cv-24931-DPG Document 10 Entered on FLSD Docket 01/28/2019 Page 3 of 14
                                                   VELEZ v. CORAL GATE WEST CONDO. ASSN.
                                                          RESPONSE TO MOTION TO DISMISS
                                                                              Page 3 of 14

           As a person who is intellectually and developmentally disabled with severe functional

  limitations, Brandon Velez qualifies for a Medicaid Waiver (iBudget Waiver). See Fla. Stat.

  Chapter 393. Immediately after this episode, Ms. Velez went to Brandon’s support coordinator1

  to ask for help with Brandon Velez and his needs. The support coordinator, Sujay Rodriguez,

  personally went to the property on two occasions to speak with the property manager and the

  employees of Defendant to explain that according to the Fair Housing Act, the Velez family could

  not get evicted for a disability-related reason. DE 1, ¶¶ 26-30. Then Ms. Rodriguez went asked

  the property manager for a reasonable accommodation due to Brandon’s disabilities that they were

  working on Brandon getting his behavioral analyst therapy to correct this behavior. DE 1, ¶ 31.

  In response, the property manager told Ms. Rodriguez that what Brandon did had nothing to do

  with his disability and that she was scared he would rape or molest someone in the complex. Id.

           Because the request was denied, on January 15, 2017, Katiuska Velez and her family were

  forced to move to a more expensive, but less suitable apartment, and thereafter because of the

  trauma of moving, and changes of environment, Brandon was placed in a group home. DE 1, ¶¶

  35-36.

           II.    Standard of Review

  The Plaintiff’s Complaint pleads sufficient facts and the law to withstand a motion to dismiss. A

  motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) should be granted if the


  1
    “’Support coordinator’ means a person who is designated by the [Florida Agency for Persons
  with Disabilities] to assist individuals and families in identifying their capacities, needs, and
  resources, as well as finding and gaining access to necessary supports and services; coordinating
  the delivery of supports and services; advocating on behalf of the individual and family;
  maintaining relevant records; and monitoring and evaluating the delivery of supports and services
  to determine the extent to which they meet the needs and expectations identified by the individual,
  family, and others who participated in the development of the support plan.” § 393.063(41), Fla
  Stat.


      Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:18-cv-24931-DPG Document 10 Entered on FLSD Docket 01/28/2019 Page 4 of 14
                                                      VELEZ v. CORAL GATE WEST CONDO. ASSN.
                                                             RESPONSE TO MOTION TO DISMISS
                                                                                 Page 4 of 14

  allegations in the complaint fail "to state a claim upon which relief can be granted." Fed. R. Civ.

  P. 12(b)(6). A Rule 12(b)(6) motion tests the formal sufficiency of the allegations of claims for

  relief. The dismissal of a complaint is warranted "when, on the basis of a dispositive issue of law,

  no construction of the factual allegations will support the cause of action." Glover v. Liggett

  Group, Inc., 459 F.3d 1304, 1308 (11th Cir. 2006).

          When ruling on a motion to dismiss, a court must view the complaint in the light most

  favorable to the plaintiff and accept the plaintiff's well-pleaded facts as true. "While legal

  conclusions can provide the framework of a complaint, they must be supported by factual

  allegations." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Those "[f]actual allegations must be

  enough to raise a right to relief above the speculative level." Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 555 (2007). "[A] complaint must contain sufficient factual matter, accepted as true, to 'state

  a claim to relief that is plausible on its face.'" Iqbal, 129 S. Ct. at 1949 (citing Twombly, 550 U.S.

  at 570). In short, the complaint cannot merely allege misconduct, but must demonstrate that it is

  plausible that the pleader is entitled to relief. See Id. at 1950.


          III.    Plaintiff states a claim under 3604(f)(1) and (f)(3).

          This case is, for all intents and purposes, identical to Hunt v. Aimco Props., L.P., 814 F.3d

  1213 (11th Cir. 2016), in which a young man with an intellectual disability was non-renewed from

  his home with his mother because the property manager believed that the young man was

  threatening the property manager when he was really telling them about an Anime cartoon that he

  liked. Even when the mother suggested an accommodation, it was immediately refused. Based

  upon these facts, the Eleventh Circuit found that a claim was stated. In Hunt, the perceived threat

  was human sacrifice and mass immolation of the entire development. In this case, it was a young



    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:18-cv-24931-DPG Document 10 Entered on FLSD Docket 01/28/2019 Page 5 of 14
                                                    VELEZ v. CORAL GATE WEST CONDO. ASSN.
                                                           RESPONSE TO MOTION TO DISMISS
                                                                               Page 5 of 14

  man with an intellectual disability who locked himself in a laundry room in the morning hours so

  he could masturbate in private.

         Plaintiffs first claim is a claim under 3604(f)(1) of the Fair Housing Act, which states as

  follows:

         (f) (1) To discriminate in the sale or rental, or to otherwise make unavailable or
         deny, a dwelling to any buyer or renter because of a handicap of--

                 (A) that buyer or renter,[;]

                 (B) a person residing in or intending to reside in that dwelling after it is so
                 sold, rented, or made available; or

                 (C) any person associated with that buyer or renter.

  42 USCS § 3604(f)(1). As with Hunt, there is no claim that they had actual knowledge that

  Brandon has a disability. Hunt, 814 F.3d at 1222. The Defendant’s knew that he not only had a

  disability, but it was an intellectual disability and the Defendant had an animus against him as they

  constantly expressed concerns about how he appeared. See DE 1, ¶ 29 (According to the property

  manager, Maria, “Brandon could not be in the hallways or walking within the premises [because]

  people say that Brandon looks ‘weird’.”)

          “In disparate treatment cases, the landlord allegedly is motivated by a discriminatory

  purpose and courts commonly evaluate the parties' respective positions by employing the familiar

  three-stage burden-shifting approach outlined in McDonnell-Douglas Corp. v. Green, 411 U.S.

  792, 802, 36 L. Ed. 2d 668, 93 S. Ct. 1817 (1973) (interpreting Title VII of the Civil Rights Act of

  1964).” Douglas v. Kriegsfeld Corp., 884 A.2d 1109, 1128-29 (D.C. 2005); Schwarz v. City of

  Treasure Island, 544 F.3d 1201, 1218-19 (11th Cir. 2008). To prove disparate treatment, the

  plaintiff must show the defendant in fact intended to discriminate or was improperly motivated in

  making the discriminating decision. Bonasera v. City of Norcross, 342 F. App'x 581, 584 (11th


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:18-cv-24931-DPG Document 10 Entered on FLSD Docket 01/28/2019 Page 6 of 14
                                                     VELEZ v. CORAL GATE WEST CONDO. ASSN.
                                                            RESPONSE TO MOTION TO DISMISS
                                                                                Page 6 of 14

  Cir. 2009). However, the desire to discriminate need not be the sole motivating factor. See Vill. of

  Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265, 97 S. Ct. 555, 50 L. Ed. 2d 450

  (1977).          Notwithstanding the explanation of Ms. Velez as well as Brandon’s support

  coordinator, and their knowledge of Brandon’s disability, Defendant decided to end their tenancy

  solely based on Brandon’s disability. The extension of FHA protections to individuals with

  disabilities in the 1988 amendments was a recognition of the principle that a person's disability,

  no less than his or her race or sex, is an impermissible reason to deny equal access to housing

  opportunities. Shapiro v. Cadman Towers, Inc., 51 F.3d 328, 333 (2d Cir. 1995). The relevant

  legislative history (which the Second Circuit cited in Shapiro) indicates that the amendments

  represented

            a clear pronouncement of a national commitment to end the unnecessary exclusion
            of persons with handicaps from the American mainstream. It repudiates the use of
            stereotypes and ignorance, and mandates that persons with handicaps be considered
            as individuals. Generalized perceptions about disabilities and unfounded
            speculations about threats to safety are specifically rejected as grounds to justify
            exclusion.

  H.R. Rep. No. 100-711, at 18 (1988), reprinted in 1988 U.S.C.C.A.N. 2173, 2179. Among other

  things, the amended FHA was intended to prohibit "the application or enforcement of otherwise

  neutral rules and regulations on health, safety and land-use in a manner which discriminates against

  people with disabilities," which "often results from false or over-protective assumptions about the

  needs of handicapped people, as well as unfounded fears of difficulties about the problems that

  their tenancies may pose." Laflamme v. New Horizons, Inc., 605 F. Supp. 2d 378, 386-87 (D.

  Conn. 2009) quoting H.R. Rep. No. 100-711, at 24 (1988), reprinted in 1988 U.S.C.C.A.N. 2173,

  2179. (footnote omitted).        "Intentional discrimination can include actions motivated by

  stereotypes, unfounded fears, misperceptions, and 'archaic attitudes', as well as simple prejudice



    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:18-cv-24931-DPG Document 10 Entered on FLSD Docket 01/28/2019 Page 7 of 14
                                                    VELEZ v. CORAL GATE WEST CONDO. ASSN.
                                                           RESPONSE TO MOTION TO DISMISS
                                                                               Page 7 of 14

  about people with disabilities." Oxford House-C v. City of St. Louis, 843 F. Supp. 1556, 1575-76

  (E.D.Mo. 1994); see also School Board of Nassau County v. Arline, 480 U.S. 273, 279, 107 S. Ct.

  1123, 1126, 94 L. Ed. 2d 307 (1987). The premise of the Defendant’s motion to dismiss is other

  violations of rules prior to the current leasehold. To the extent that the order to leave was solely

  based upon other violations, despite questionable, would be an issue for the trier of fact, and not

  appropriate in a Rule 12(b)(6) motion for failure to state a claim.

         There is no question that the reason for the non-renewal of tenancy, was that based on the

  aforesaid “generalized perceptions about disabilities and unfounded speculations about threats to

  safety”, Brandon was deemed a direct threat with no basis and rejected from tenancy.

         As to the reasonable accommodation claims (Count II), “to assert a failure to reasonably

  accommodate claim under section 3604(f)(3), a plaintiff must plead four elements: (1) the plaintiff

  is a person with a disability within the meaning of the FHA or a person associated with that

  individual; (2) the plaintiff requested a reasonable accommodation for the disability; (3) the

  requested accommodation was necessary to afford the plaintiff an opportunity to use and enjoy the

  dwelling; and (4) the defendant refused to make the accommodation.”         Hunt v. Aimco Props.,

  L.P., 814 F.3d 1213, 1225 (11th Cir. 2016). Unlike Hunt, where magic words to invoke the right

  to an accommodation were not needed, in this matter, the magic words were stated, and there was

  no question that an accommodation request was being made. DE 1, ¶ 31. The response was a

  denial, and further reiteration of the stereotypical basis - “In response, the property manager told

  Sujay that what Brandon did had nothing to do with his disability and that she was scared he would

  rape or molest someone in the complex.” DE 1, ¶ 31.

         This matter is completely distinguishable from Groner v. Golden Gate Gardens Apts., 250

  F.3d 1039 (6th Cir. 2001). In Groner, the loud disturbances were an ongoing issue with many


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:18-cv-24931-DPG Document 10 Entered on FLSD Docket 01/28/2019 Page 8 of 14
                                                       VELEZ v. CORAL GATE WEST CONDO. ASSN.
                                                              RESPONSE TO MOTION TO DISMISS
                                                                                  Page 8 of 14

  noise-related complaints in which the landlord had tried numerous accommodations. The

  accommodations included soundproofing the doors, and allowing for the plaintiff to develop a plan

  to reduce the noisemaking. Id at 1042-1043. In this case, the accommodation was denied from a

  one-time issue. The accommodation requested was behavioral modification therapy. DE 1, ¶ 31.

  The property manager refused and said that “what Brandon did had nothing to do with his disability

  and that she was scared he would rape or molest someone in the complex.” The fact that the

  Defendant states (and expects) that it is not egregiously discriminatory to have a condition of

  tenancy that having a padlock on Ms. Velez door so Brandon would not be left alone in the

  common areas of the property demonstrates the degree of discriminatory animus held by the

  defendant. See DE 9, p. 7.

          IV.     Masturbation in private is not a direct threat.

          The basis of the Defendant’s direct threat defense is that Brandon posed a threat because

  he could harm others because he was found masturbating in an area which Brandon felt was

  private. Primarily, direct threat is an affirmative defense, but notwithstanding where it may be

  asserted, it strains the bounds of credulity.

          Masturbation is not a direct threat to the health and safety of anyone, and there is no

  objective evidence that a young man with an intellectual and developmental disability will harm

  anyone else because he masturbates. Although the FHA provides an exception for landlords for

  providing a reasonable accommodation to a tenant who "constitute[s] a direct threat to the health

  or safety of other individuals or whose tenancy would result in substantial physical damages to the

  property of others", 42 U.S.C. § 3604(f)(9), invocation of the 'direct threat' exemption requires

  'objective evidence that is sufficiently recent as to be credible, and not from unsubstantiated

  inferences, that the applicant will pose a direct threat to the health and safety of others. . . . "' United


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:18-cv-24931-DPG Document 10 Entered on FLSD Docket 01/28/2019 Page 9 of 14
                                                    VELEZ v. CORAL GATE WEST CONDO. ASSN.
                                                           RESPONSE TO MOTION TO DISMISS
                                                                               Page 9 of 14

  States v. Massachusetts Indus. Fin. Agency, 910 F.Supp. 21, 27 (D.Mass.1996) (quoting H.R.Rep.

  No. 711, 100th Cong., 2d Sess. (1988)) see also Bragdon v. Abbott, 524 U.S. 624, 649, 118 S. Ct.

  2196, 141 L. Ed. 2d 540 (1998) (noting that Congress incorporated identical excluding individuals

  who "would constitute a direct threat to the health and safety of other individuals" into the FHA,

  the Rehabilitation Act, and the Americans with Disabilities Act (ADA), and finding that, under

  the ADA, "[t]he existence or nonexistence, of a significant risk must be determined from the

  standpoint of the person who refuses the treatment or accommodations, and the risk must be based

  on medical or other objective evidence"). The direct threat requires a direct inquiry to gather the

  necessary evidence to comply with the narrow exemption to deem an individual a threat, and a

  requirement for the landlord to determine whether the threat can be mitigated, with or without a

  request. Guidance from the Department of Housing and Urban Development specifically requires

  a direct inquiry prior to deeming a person a direct threat, and such issue is directly addressed in

  their guidance:

         5. How can a housing provider determine if an individual poses a direct threat?
         The Act does not allow for exclusion of individuals based upon fear, speculation,
         or stereotype about a particular disability or persons with disabilities in general. A
         determination that an individual poses a direct threat must rely on an individualized
         assessment that is based on reliable objective evidence (e.g., current conduct, or a
         recent history of overt acts). The assessment must consider: (1) the nature, duration,
         and severity of the risk of injury; (2) the probability that injury will actually occur;
         and (3) whether there are any reasonable accommodations that will eliminate the
         direct threat. Consequently, in evaluating a recent history of overt acts, a provider
         must take into account whether the individual has received intervening treatment
         or medication that has eliminated the direct threat (i.e., a significant risk of
         substantial harm). In such a situation, the provider may request that the
         individual document how the circumstances have changed so that he no longer
         poses a direct threat. A provider may also obtain satisfactory assurances that
         the individual will not pose a direct threat during the tenancy. The housing
         provider must have reliable, objective evidence that a person with a disability
         poses a direct threat before excluding him from housing on that basis.




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:18-cv-24931-DPG Document 10 Entered on FLSD Docket 01/28/2019 Page 10 of 14
                                                      VELEZ v. CORAL GATE WEST CONDO. ASSN.
                                                             RESPONSE TO MOTION TO DISMISS
                                                                                Page 10 of 14

           Example 2: James X, a tenant at the Shady Oaks apartment complex, is arrested
           for threatening his neighbor while brandishing a baseball bat. The Shady Oaks’
           lease agreement contains a term prohibiting tenants from threatening violence
           against other residents. Shady Oaks’ rental manager investigates the incident and
           learns that James X threatened the other resident with physical violence and had to
           be physically restrained by other neighbors to keep him from acting on his threat.
           Following Shady Oaks’ standard practice of strictly enforcing its “no threats”
           policy, the Shady Oaks rental manager issues James X a 30-day notice to quit,
           which is the first step in the eviction process. James X's attorney contacts Shady
           Oaks' rental manager and explains that James X has a psychiatric disability that
           causes him to be physically violent when he stops taking his prescribed medication.
           Suggesting that his client will not pose a direct threat to others if proper safeguards
           are taken, the attorney requests that the rental manager grant James X an exception
           to the “no threats” policy as a reasonable accommodation based on James X’s
           disability. The Shady Oaks rental manager need only grant the reasonable
           accommodation if James X’s attorney can provide satisfactory assurance that James
           X will receive appropriate counseling and periodic medication monitoring so that
           he will no longer pose a direct threat during his tenancy. After consulting with
           James X, the attorney responds that James X is unwilling to receive counseling or
           submit to any type of periodic monitoring to ensure that he takes his prescribed
           medication. The rental manager may go forward with the eviction proceeding, since
           James X continues to pose a direct threat to the health or safety of other residents.

   See Joint Statement of the Department of Housing and Urban Development (HUD) and the

   Department of Justice: Reasonable Accommodations under the Fair Housing Act, 2004.

   (hereinafter referred to as Joint Statement)2 For example, in Laflamme v. New Horizons, Inc., 605

   F. Supp. 2d 378 (D. Conn. 2009), where the landlord claimed that a tenant was discharged from



   2
    http://www.hud.gov/offices/fheo/library/huddojstatement.pdf. This is a policy statement, not an
   authoritative interpretation of § 3604. Overlook Mut. Homes, Inc. v. Spencer, 415 F. App'x 617,
   621 n.3 (6th Cir. 2011)(citing Christensen v. Harris Cnty., 529 U.S. 576, 587, 120 S. Ct. 1655, 146
   L. Ed. 2d 621 (2000) ("[I]nterpretations contained in policy statements, agency manuals, and
   enforcement guidelines, all of which lack the force of law[,] do not warrant Chevron-style
   deference."). It may of course, have the "power to persuade." See Christensen. (citing Skidmore v.
   Swift & Co., 323 U.S. 134, 140, 65 S. Ct. 161, 89 L. Ed. 124 (1944)). Further, in this district, Judge
   Scola has given deference to this interpretation by HUD, see Sabal Palm Condos. of Pine Island
   Ridge Ass'n v. Fischer, 2014 U.S. Dist. LEXIS 32705, 22 (S.D. Fla. Mar. 13, 2014).




       Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:18-cv-24931-DPG Document 10 Entered on FLSD Docket 01/28/2019 Page 11 of 14
                                                       VELEZ v. CORAL GATE WEST CONDO. ASSN.
                                                              RESPONSE TO MOTION TO DISMISS
                                                                                 Page 11 of 14

   the housing opportunity due to the tenant’s reported depression and suicidal ideation that made her

   dangerous to herself and her roommate, the court found that questions can be asked and need to

   be targeted:


          Thus, in assessing an application for tenancy, a landlord or owner may ask an
          individual the questions that he or she asks of all other applicants that relate directly
          to the tenancy (e.g., questions relating to rental history or a targeted inquiry as to
          whether the individual has engaged in acts that would pose a direct threat to the
          health or safety of other tenants), but may not ask blanket questions with regard to
          whether the individual has a disability. Nor may the landlord or owner ask the
          applicant or tenant questions which would require the applicant or tenant to waive
          his right to confidentiality concerning his medical condition or history.

   Id. at 388 (citing H.R. Rep. No. 100-711, at 29-30. ). In this matter, the Defendant had the

   opportunity to speak to the mother and the support coordinator to determine the imminence or

   issue of a threat, or how this was not atypical of a person with a developmental or intellectual

   disability to have inappropriate sexual behavior.

          Even in more egregious behavior, such as assault on a neighbor, the analysis for direct

   threat is demanded. For example, in Sinisgallo v. Town of Islip Hous. Auth., 865 F. Supp. 2d

   307, 336 (E.D.N.Y. 2012), the court found that the fact that a disabled individual with a bipolar

   condition committed a violent act (assaulting a neighbor) does not automatically warrant a finding

   that they constitute a "direct threat". Rather, the court cited to the HUD regulations which mandate:

          In determining whether an individual poses a direct threat to the health or safety of
          others, the agency must make an individualized assessment, based on reasonable
          judgment that relies on current medical knowledge or on the best available
          objective evidence to ascertain: the nature, duration, and severity of the risk; the
          probability that the potential injury will actually occur; and whether reasonable
          modifications of policies, practices, or procedures will mitigate the risk

   24 C.F.R. § 9.131(c)(emphasis added). Whether the facility is a public or private landlord, if the

   landlord determines if the person is a direct threat, it is the landlord or property owner’s obligation



     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:18-cv-24931-DPG Document 10 Entered on FLSD Docket 01/28/2019 Page 12 of 14
                                                     VELEZ v. CORAL GATE WEST CONDO. ASSN.
                                                            RESPONSE TO MOTION TO DISMISS
                                                                               Page 12 of 14

   to demonstrate that there is no reasonable accommodation that will eliminate or minimize the risk

   the tenant poses to other residents. Sinisgallo, 865 F.Supp. 2d at 336 (citing Roe v. Sugar River

   Mills Assocs., MB, 820 F. Supp. 636, 640 (D.N.H. 1993). An absence of such effort will be a

   violation of the Fair Housing Act. Id. See also Bos. Hous. Auth. v. Bridgewaters, 452 Mass. 833,

   842, 898 N.E.2d 848, 855-56 (2009)(finding that before a public housing authority may lawfully

   evict a disabled tenant who requests a reasonable accommodation as posing a threat to others, it

   must either demonstrate the failure of an accommodation instituted at the request of the tenant, or

   demonstrate that no reasonable accommodation will acceptably minimize the risk the tenant poses

   to other residents.); See Roe v. Housing Auth. of Boulder, 909 F. Supp. 814, 822-823 (D. Colo.

   1995) ("assuming Roe is handicapped or disabled, before he may lawfully be evicted [the housing

   authority] must demonstrate that no 'reasonable accommodation' will eliminate or acceptably

   minimize any risk Roe poses to other residents"); Roe v. Sugar River Mills Assocs., 820 F. Supp.

   636, 640 (D.N.H. 1993) ("assuming plaintiff is handicapped, the Act requires defendants to

   demonstrate that no 'reasonable accommodation' will eliminate or acceptably minimize the risk he

   poses to other residents before they may lawfully evict him"); Douglas v. Kriegsfeld Corp., 884

   A.2d 1109, 1120 (D.C. 2005) (accord); Arnold Murray Constr. v. Hicks, 2001 SD 7, 621 N.W.2d

   171, 175, 176 (S.D. 2001) (eviction affirmed where court held landlord had "established that no

   reasonable accommodation would curb the threat [the tenant] poses," and concluding that when

   "landlord shows that no reasonable accommodation will curtail the risk, its duty to accommodate

   ceases").

          The issues in sexually acting out for a person with an intellectual or developmental

   disability is not an atypical issue, and there is no link between masturbation and a direct threat to

   others. See McLay, Laurie, et al,. A Systematic Review of Interventions for Inappropriate Sexual


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:18-cv-24931-DPG Document 10 Entered on FLSD Docket 01/28/2019 Page 13 of 14
                                                      VELEZ v. CORAL GATE WEST CONDO. ASSN.
                                                             RESPONSE TO MOTION TO DISMISS
                                                                                Page 13 of 14

   Behavior of Children and Adolescents with Developmental Disabilities, Journal of Autism and

   Developmental Disorders, December 2015, Volume 2, Issue 4, pp 357–373. Children with Autism

   Spectrum Disorder are reported to frequently engage in public masturbation. See McLay, supra,

   p. 2. This is part and parcel of the disability, which for persons with autism is the difficulties with

   regards to social norms. See A.L. v. Walt Disney Parks & Resorts US, Inc., 900 F.3d 1270, 1280-

   81 (11th Cir. 2018). Further, there are many effective interventions to modify such behaviors. See

   Tonya N. Davis, et al., A Review and Treatment Selection Model for Individuals with

   Developmental Disabilities Who Engage in Inappropriate Sexual Behavior, Behav. Anal. Pract.

   2016 Dec; 9(4): 389–402. The typical coginitive-behavioral interaction that is used for preventing

   inappropriate sexual behavior is as follows:

           (1) discussion with the participant in order to normalize intervention and encourage
           them to engage in sexual behavior in private, (2) teaching distraction and
           sensitization techniques for when he had a sexual urge, (3) encouraging the
           participant to carry putty to play with when anxious or bored (as replacement for
           masturbation), and (4) parent education in how to manage inappropriate
           masturbation.

   McLay, p. 20. In fact, many of the behaviors that are not unusual for this population include

   uninvited or inappropriate sexual touching of another person, public self-stimulatory behavior,

   exhibitionist behavior, and inappropriate use of language.      However, most of these behaviors

   are treated as any other inappropriate behavior that is demonstrated by a person with an intellectual

   or social disability.

           The stereotype of a person with an intellectual or developmental disability as the abuser is

   also without any basis in law or fact. Persons with intellectual disabilities have the highest risk of

   violent victimization. See Leigh Ann Davis, People with Intellectual Disabilities and Sexual

   Violence, found at https://www.thearc.org/document.doc?id=3657. People with intellectual and



      Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:18-cv-24931-DPG Document 10 Entered on FLSD Docket 01/28/2019 Page 14 of 14
                                                         VELEZ v. CORAL GATE WEST CONDO. ASSN.
                                                                RESPONSE TO MOTION TO DISMISS
                                                                                   Page 14 of 14

   developmental disabilities are sexually assaulted at a rate seven times higher than those of people

   without a disability.         NPR, The Sexual Assault Epidemic No One Talks About,

   https://www.npr.org/2018/01/08/570224090/the-sexual-assault-epidemic-no-one-talks-about

           In the event that “direct threat” is a defense in this case, for the pleading stage it is not a cause

   for dismissal in a motion to dismiss. Further, based on the facts as alleged, if they are established, it

   is unlikely that the Defendant can substantiate this defense.

           WHEREFORE, KATIUSKA VELEZ, individually, and as parent and guardian for

   BRANDON VELEZ, respectfully requests that this Court DENY CORAL GATE WEST

   CONDOMINIUM ASSOCIATION, INC.., motion to dismiss and grant as any other such relief as

   this Court deems just and equitable.

                                      CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on January 28, 2019, I electronically filed the foregoing with

   the Clerk of the Court by using the CM/ECF system which will send notice of electronic filing to

   all parties and counsel of record in the herewith service list, or in some other authorized manner

   for those counsel or parties who are not authorized to receive notices electronically.

                                            DISABILITY INDEPENDENCE GROUP, INC.
                                            2990 Southwest 35th Avenue
                                            Miami, Florida 33133
                                            Tel: (305) 669-2822
                                            Fax: (305) 442-4181
                                            Email: Mdietz@justDIGit.org
                                                   aa@justdigit.org
                                                   lgoodman@justdigit.org

                                            By: s/ Matthew W. Dietz
                                            LISA C. GOODMAN, ESQ.
                                            Florida Bar No.: 118698
                                            MATTHEW W. DIETZ, ESQ.
                                            Florida Bar No.: 0084905



     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
